1 ayb>:, Judge,
after argument — The increase of the. increase &d infinitum, belongs to the owner ol the original stock; tho plaintiff cannot have acquired property by possession.. The act of limitations did not run so as .to bar the action of the administrator ; the letters were obtained not till lately; and the act begins to ran only from, the time of obtaining them» It has beets decided that the increase of negroes and their increase, belong to the owner of the wench from whom all descend; and I. cannot distinguish the. case of negroes from that of other am-jnals, Judgment accordingly.
Vide 2 Bl. C. 390, 504. 3 Ba. Ab. 301. 5 Ba. Ab. 169. 7 Rep. 17. Also Vide Sullivan, 314. Grot. B. 2, ch. 5, sec. 29, ch. 3 sec. 18.